DETAILED ACTION
	The following action is in response to application 15/974,792 filed on May 9, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the assembly for locking a pin and carrier as claimed, and particularly including a hollow bearing provided around and coaxially with said pin and between said first and second arms; said bearing being positioned so as to not contact the first arm of the carrier but to contact the second arm of the carrier; and the assembly further comprising: a washer positioned between said bearing and the first arm of the carrier; and wherein said washer is positioned so that a first section of the washer makes a first contact area with the first arm of the carrier, and wherein the washer is bent at a first angle (X) away from said first contact area so as to extend towards and make a second contact area with the bearing, and including the remaining structures of claims 1 and 10, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klaue ‘780 has been cited to show an assembly wherein a spring 15 contacts a bearing 14 and a first arm of a carrier 10 (right).  However, the bearing does not contact the second arm 10 (left) of the carrier.
	Schulz ‘993 has been cited to show a washer 58 or spring 62 that contact a collar, but do not contact a bearing.
	Matsumoto ‘093 has been cited to show a spring 32 that contacts a first carrier arm 28 and a pinion 12, and a bearing 26 that contacts a second carrier arm 27.  However, the spring 32 does not contact the bearing 26.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



March 9, 2021